           Case 1:20-cv-02844-TNM Document 14 Filed 05/07/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    BYRON BREEZE, JR.,

                         Plaintiff,

                         v.                           Case No. 1:20-cv-02844 (TNM)

    HENLEY PARK HOTEL, INC.,

                         Defendant.


                                      MEMORANDUM ORDER

         Plaintiff Byron Breeze sues Henley Park Hotel (“the Hotel”) for violations of the

Americans with Disabilities Act and the D.C. Human Rights Act. See Compl., ECF No. 1.

Breeze alleges that he suffered injury when he visited the Hotel’s website and discovered that it

“does not provide accessibility information” and “does not allow for reservation of accessible

guestrooms.” Id. ⁋ 20. The Hotel moves to dismiss. It argues that Breeze lacks standing and

that his complaint otherwise fails to state a claim. See Def.’s Mem. in Supp. of Mot. to Dismiss

(“Def.’s Mot.”) at 6–15, ECF No. 9-1. 1

         The Court grants the Hotel’s motion. Breeze has failed to show he has suffered a

concrete Article III injury. See, e.g., Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1550 (2016)

(explaining that not all procedural violations “cause harm or present any material risk of harm”);

Griffin v. Dep’t of Lab. Fed. Credit Union, 912 F.3d 649, 654 (4th Cir. 2019) (“Inability to

obtain information is sufficiently concrete to constitute injury in fact only when the information




1
    All page citations refer to the page numbers that the CM/ECF system generates.
            Case 1:20-cv-02844-TNM Document 14 Filed 05/07/21 Page 2 of 3




has some relevance to the litigant.”). Breeze’s complaint suffers from numerous flaws, including

that it does not:

        •    provide Breeze’s correct place of residence;

        •    state when Breeze visited the Hotel’s website;

        •    explain whether Breeze plans to only visit the Hotel’s website as opposed to

             patronizing the Hotel itself; or

        •    clarify whether Breeze’s alleged injury relates to his visit to the Hotel’s website or

             also relates to a future visit to the Hotel’s physical location. 2

        While these shortcomings (individually and taken together) warrant dismissal, the Court

finds that they do not justify a dismissal with prejudice, as the Hotel requests. See Def.’s Mot. at

4; Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (“A dismissal with prejudice is

warranted only when a trial court determines that the allegation of other facts consistent with the

challenged pleading could not possibly cure the deficiency.” (cleaned up)); Rollins v. Wackenhut

Servs., Inc., 703 F.3d 122, 131 (D.C. Cir. 2012) (explaining that “the standard for dismissing a

complaint with prejudice is high” and that it “is the exception, not the rule, in federal practice”

(cleaned up)).

        Breeze expresses a desire to file an amended complaint. See Pl.’s Opp’n to Def.’s Mot.

to Dismiss at 8 n.2, ECF No. 12. The Court will give him that opportunity. 3 An amended


2
  Breeze submitted a declaration along with his opposition brief that corrects his place of
residence and provides a date that he accessed the website. See Decl. of Byron Breeze at 2 nn.1–
2, ECF No. 12-1. But Breeze cannot amend his complaint through an opposition brief. See, e.g.,
Singh v. District of Columbia, 55 F. Supp. 3d 55, 70 (D.D.C. 2014) (“It is axiomatic that a party
may not amend his complaint through an opposition brief.” (cleaned up)).
3
  He need not separately file a motion for leave to amend under Federal Rule of Civil Procedure
15.



                                                     2
          Case 1:20-cv-02844-TNM Document 14 Filed 05/07/21 Page 3 of 3




complaint is Breeze’s chance to draft a pleading that can withstand dismissal under Federal Rule

of Procedure 12(b). Should Breeze’s amended complaint suffer from the same or similar

shortcomings, the Court may find that a dismissal with prejudice is appropriate.

       For all these reasons, it is hereby

       ORDERED that Defendant’s [9] Motion to Dismiss is GRANTED in part insofar as it

seeks dismissal of Plaintiff’s [1] Complaint but DENIED in part insofar as it seeks dismissal

with prejudice. It is further

       ORDERED that Plaintiff’s [1] Complaint is DISMISSED without prejudice. It is further

       ORDERED that Plaintiff is granted leave to file an amended complaint on or before June

7, 2021; the Defendant shall respond to the amended complaint on or before June 21, 2021.

       SO ORDERED.

                                                                           2021.05.07
                                                                           15:00:20 -04'00'
Dated: May 7, 2021                                  TREVOR N. McFADDEN, U.S.D.J.




                                                3
